Order of disposition, Family Court, Bronx County (Allen G. Alpert, J.), entered on or about September 28, 2011, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of petit larceny and criminal possession of stolen property in the fifth degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations. The officer’s testimony supports the conclusion that appellant intentionally participated in the theft of a bicycle (see Penal Law § 20.00). Concur—Mazzarelli, J.P., Andrias, DeGrasse, Richter and Clark, JJ.